 In the Matter of Ai rouR & COMPANYandINTERNATIONAL ASSOCIATIONOF MACHINISTS, LOCAL 92Case No. B-476.-Decided February 21, 1938Meat Packing Industry-Investigation of Representatives:controversy con-cerning representation of employees:rival organizations;controversy betweencraft and industrial unions as to appropriate bargainingunits-Unit Appropriatefor Collective Bargaining:craft or plant;where other considerations determina-tive of appropriate unit are such that either of two contentions is valid, decisivefactor is the desire of the employeesinvolved-Representatives:proof of choice :signed authorizations;ballots cast in consentelection-Certification of Repre-sentatives:upon proof of majority representation.Mr. Paul Broderick,for the Board.Mr. J. G. Campbell,of Kansas City, Mo., for the I. A. M.Mr. B. A. McWilliamsandMr. Neil Beam,of Kansas City, Mo., forthe United.Mr. Harry E. Selekman,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENTOF THE CASEOn July 30, 1937, the International Association of Machinists, Local92, herein called the I. A. M., filed with the Regional Director for theSeventeenth Region (Kansas City, Missouri) a petition alleging that aquestion affecting commerce had arisen concerning the representationof employees of Armour & Company, herein called the Company, atitsKansasCity,Kansas, plant, and requesting an investigation andcertification of representatives pursuant to Section 9 (c) of the Na-tional Labor Relations Act, 49 Stat. 449, herein called the Act.OnAugust 9, 1937, the National Labor Relations Board, herein called theBoard, acting pursuant to Section 9 (c) of the Act and Article III,Section 3, of National Labor Relations Board Rules and Regulations-Series 1, asamended, ordered an investigation and authorized theRegional Director to conduct it and to provide for an appropriatehearing upon due notice.On December 1, 1937, the Regional Directorissueda notice ofhearing, copies of which were duly served upon the Company, upon53580535-38--35 536NATIONAL LABOR RELATIONS BOARDthe I. A. M., and upon the United Packing House Workers, affiliatedwith the Committee for Industrial Organization, herein called theUnited, a labor organization claiming to represent employees di-rectly affected by the investigation.Pursuant to the notice, a hear-ing was held on December 9 and 10, 1937, at Kansas City, Missouri,before Theo R. Bland, the Trial Examiner duly designated by theBoard.The Board. was represented by counsel, and the I. A. M.and the 'United were represented by their officials.All participatedin the hearing.Full opportunity to be heard, to examine and tocross-examine witnesses, and to introduce evidence bearing on theissues was afforded all parties.During the course of the hearing theTrial Examiner made several rulings on motions and on objectionsto the admission of evidence.The Board has reviewed the rulingsof the Trial Examiner and finds that no prejudicial errors werecommitted.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYArmour & Company, an Illinois corporation, is engaged in the meatpacking and distributing industry.It also manufactures alliedproducts, such as fertilizer, soap, and leather; operates creameries;and owns establishments which slaughter and dress poultry, and pack-age and sell eggs.The Company, which is one of the four largestmeat packing houses in the United States, operates 28 meat packinghouses in 22 States and about 300 branch houses throughout theUnited States.The Company advertises in magazines of nationalcirculation and in local newspapers at the branch house points. Thetotal amount of business done by the Company in the fiscal yearof 1936 was $748,935,218.The packing house at Kansas City, Kansas, occupies 67 acres, onwhich are located 45 buildings, and is served by the St. Louis & SanFrancisco Railroad Co.The average number of employees in theplant for 1936 was 2100, approximately 90 per cent of whom areengaged in production and maintenance work.About 1,500,000animals of all kinds were slaughtered in the plant during 1936.The purchases of livestock are made principally in Kansas, but 40per cent of the livestock comes from outside the State.Approxi-mately 90 per cent of the finished products are shipped outside the'State of Kansas.'1All the facts set forth in this paragraph are taken from Board Exhibit No 6, a letterwritten to the Board by Mr. McElroy,the superintendent of the plant. DECISIONS AND ORDERSII.THE ORGANIZATIONS INVOLVED537The International Association of Machinists, Local 92, is a labororganization affiliated with the American Federation of Labor, ad-mitting to its membership machinists and machinist helpers of theCompany.United Packing House Workers is a labor ogranization affiliatedwith the Committee for Industrial Organization. It admits to itsmembership production and maintenance employees of the Company,excluding foremen, assistant foremen, clerical workers, employees,in the wholesale market, and the plant police.III.THE QUESTION CONCERNING REPRESENTATION,On June 3, 1937, the United filed with the Regional Director apetition 2 alleging that a question affecting commerce had arisenconcerning the representation of employees of Armour & Company,at its Kansas City, Kansas, plant, and requesting an investigationand certification of representatives pursuant to Section 9 (c) of theAct.The hearing on this petition, scheduled for July 19, 1937, wasrecessed while counsel for the Company, the United, and the Em-ployees Bargaining Association of Armour & Company, an unaffiliatedlabor organization claiming to represent employees in the plant, dis-cussed the possibility of holding a consent election.On July 22, 1937,John G. Campbell, the local representative of the I. A. M., informedIrving G. McCann, the Trial Examiner duly designated by theBoard, that the I. A. M. desired to intervene in the hearing becausethe machinists in the plant constituted a separate and distinct bar-gaining unit.The Trial Examiner replied that the hearing was inrecess for the purpose of allowing the parties to agree to a consentelection, but that if no such agreement was made he would permitthe I. A. M. to intervene.On the same day the Company, theUnited, and the Association agreed that an election should be heldon August 5, 1937, under the supervision of the Regional Directoramong the production and maintenance employees of the Company,excluding foremen, assistant foremen, clerical workers, employeesin the wholesale market, and the plant police.On July 23, 1937, theRegional Director received from the I. A. M. a motion to intervenein the hearing.Thereafter, the Board in a telegram 8 dated July 31, 1937, notifiedthe Regional Director that the I. A. M. should file a petition, andthat if such a petition was filed prior to the holding of the consent2Matter ofArmourc6CompanyandUnited PackingHouseWorkers, Armour Local,Case No. R-207.BBoard Exhibit No. 3. 538NATIONAL LABOR RELATIONS BOARDelection on August 5, 1937, the ballots of the machinists should besegregated and kept in a sealed envelope pending determination ofthe claim of the I. A. M. that the machinists constituted a separatebargaining unit.On July 30, 1937, the I. A. M. filed the instantpetition.The consent election was held on August 5, 1937, the United re-ceiving a majority of all the ballots cast. In accordance with theinstructions of the Board and of the Regional Director, the machin-ists and machinist helpers wrote their choice of a representative onthe ballots used in the consent election.These votes of the machineshop employees were not counted, but were segregated and placed ina sealed envelope.The United has now begun to bargain collectively with the Com-pany on behalf of all the production and maintenance men in theplant.We find that a question has arisen concerning representationof employees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find thatthe question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate,and substantialrelation to trade, traffic,and commerce among the several States,and tends to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE APPROPRIATE UNITThe United contends that the entire plant constitutes a singleunit appropriate for the purposes of collective bargaining.TheI.A. Al. alleges that the machine shop employees constitute a sepa-rate unit.Although the I. A. M. has had members in the plantsince 1924, the machinists have participated until 1935 in the em-ployee representation plan set up by the Company and which func-tioned on a plant-wide basis.There was testimony that the fore-man inthe machine shop usually called the I. A. M. for additionalmachinists when they were needed, but that this was only an un-official arrangement.The United did not appear in the plant untilMay 1937, and has bargained collectively with the Company onlysince August 5, 1937.The machinists are the only craft in the plantseeking to be represented by a separate organization, although thereare other crafts in the plant.A consideration of these facts leads us to the conclusion that themachine shop employees could operate either as a separate unit or DECISIONS AND ORDERS539as a partof the larger unit.In similar cases4we have held thatthe desires of the employees are the determining factor.An exami-nation ofthe wishes of the employees, discussedin SectionVI,infra,shows that the machine shop employees want to be represented by theI.A. Al. as a separate unit.We find, therefore, that the machinists and machinist helpers of theCompany constitute a unit appropriate for the purposes of collective"kargaining, and that such a unit will insure to employees of theCompany the full benefit of their right to self-organization and tocollective bargaining, and otherwise effectuate the policies of theAct.VI.THE DETERMINATION OF REPRESENTATIVESAt the Hearing officials of the I. A. Al. testified that 15 out of atotal of 21 machinists and machinist helpers were members of theirorganization.They also introduced into evidence 21 authorizationcards signed on December 6 and 7, 1937, by the employees of themachine shop. It was stipulated 5 by the I. A. Al. and by the Unitedthat the ballots cast by the machinists and machinist helpers in theelection of August 5, 1937, under the instructions set forth in SectionIII,supra,should be a part of the record in this case.An examina-tion by the Board of these ballots shows that of a total of 21 cast,18 were for the I. A. M., one was for the United, and two were void.Under these circumstances we find that the I. A. Al. has been desig-nated and 'selected by a majority of the employees in' the appropriateunit as their representative for the purposes of collective bargaining.It is, therefore, the exclusive representative of all the employees insuch unit for the purposes of collective bargaining, and we will socertify.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Armour & Company at its Kansas City,Kansas, plant, within the meaning of Section 9 (c) and Section 2 (6)and (7) of the National Labor Relations Act.2.The machinists and machinist helpers of the Company consti-tute a unit appropriate for the purposes of collective bargaining'Matter ofTheGlobeMachine and StampingCo., andMetal Polishers Union, Local No. 3,InternationalAssociation of Machinists, District No. 54. Federal Labor Union18188,andUnited Automobile Workers of America,3N.L.R.B. 204;Matter of Allis-ChalmersManufacturingCompany andInternational Union,United AutomobileWorkersofAmerica,Local548,4 N.L.R.B. 159; andMatter of Schick Dry Shaver CompanyandLodgeNo. 1557,InternationalAssociationofMachinists,4 N. L. R.B. 246.'Board Exhibit No. 2. 540NATIONAL LABOR RELATIONS BOARDwithin the meaning of Section 9 (b) of the National Labor-RelationsAct.3. International Association of Machinists, Local 92, is the exclu-sive representative of all the employees in such unit for the purposesof collective bargaining, within the meaning of Section 9 (a) of theNational Labor Relations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tionsAct, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 1, as amended,IT IS HEREBY CERTIFIED that International Association of Machin-ists,Local 92, has been designated and selected by a majority of themachinists and machinist helpers of Armour & Company at its Kan-sasCity,Kansas, packing house as their representative for thepurposes of collective bargaining and that, pursuant to the provi-sions of Section 9 (a) of the Act, International Association ofMachinists, Local 92, is the exclusive representative of all such em-ployees for the purposes of collective bargaining in respect to ratesof pay, wages, hours of employment, and other conditions ofemployment.EDWINS.SMITH,dissenting:I disagree with the finding of the majority of, the Board that themachinists and machinist helpers constitute an appropriate bargain-ing unit. I see no reason in the circumstances of this case for im-perilling the effectiveness of the industrial unit by the severancefrom it of an important craft group.My dissent is based on considerations which I have urgedIn theMatter of Allis-Chalmers Manufacturing CompanyandInternationalUnion, United Automobile Workers of America, Local 248,4 N. L.R. B. 159, and in other cases.